EXHIBIT 10.32

DIRECTOR DEFERRED FEE AGREEMENT

THIS DIRECTOR DEFERRED FEE AGREEMENT (this “Agreement”) is adopted this 26th day
of December, 2013, by and between by and between Riverview Bank, located in
Marysville, Pennsylvania (hereinafter referred to as the “Bank”), and William
Yaag (hereinafter referred to as the “Director”), and formalizes the agreements
and understanding between the Bank and the Director. The Bank is the wholly
owned subsidiary of Riverview Financial Corporation (the “Corporation”).

WITNESSETH:

WHEREAS, the Director serves as a member of the Bank’s Board;

WHEREAS, the Bank recognizes the valuable services the Director has performed
for the Bank and wishes to encourage the Director’s continued service and to
provide the Director with additional incentive to achieve corporate objectives;

WHEREAS, the Bank wishes to provide the terms and conditions upon which the Bank
shall pay additional retirement benefits to the Director;

WHEREAS, the Bank and the Director intend this Agreement shall at all times be
administered and interpreted in compliance with Code Section 409A; and

WHEREAS, the Bank intends this Agreement shall at all times be administered and
interpreted in such a manner as to constitute an unfunded nonqualified deferred
compensation arrangement, maintained primarily to provide supplemental
retirement benefits for the Director, a member of select group of management or
highly compensated employee of the Bank;

NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Bank and the Director agree as follows:

ARTICLE 1

DEFINITIONS

For the purpose of this Agreement, the following phrases or terms shall have the
indicated meanings:

1.1 “Administrator” means the Board or its designee.

1.2 “Affiliate” means any business entity with whom the Bank would be considered
a single employer under Section 414(b) and 414(c) of the Code. Such term shall
be interpreted in a manner consistent with the definition of “service recipient”
contained in Code Section 409A.

1.3 “Beneficiary” means the person or persons designated in writing by the
Director to receive benefits hereunder in the event of the Director’s death.

1.4 “Benefit Payment Election Form” means the form established from time to time
by the Administrator that the Director completes, signs and returns to the
Administrator to designate the timing of the payment of the Deferral Account
balance.

1.5 “Board” means the Board of Directors of the Bank.



--------------------------------------------------------------------------------

1.6 “Cause” means any of the following acts or circumstances: gross negligence
or gross neglect of duties to the Bank; conviction of a felony or of a gross
misdemeanor involving moral turpitude in connection with the Director’s service
with the Bank; fraud, disloyalty, dishonesty or willful violation of any law or
significant Bank policy committed in connection with the Director’s service
resulting in a material adverse effect on the Bank; or defaulting on a loan made
by the Bank.

1.7 “Change in Control” means a change in the ownership or effective control of
the Bank or the Corporation, or in the ownership of a substantial portion of the
assets of the Bank or the Corporation, as such change is defined in Code
Section 409A and regulations thereunder.

1.8 “Claimant” means a person who believes that he or she is being denied a
benefit to which he or she is entitled hereunder.

1.9 “Code” means the Internal Revenue Code of 1986, as amended.

1.10 “Contribution” means the amount the Bank contributes to the Deferral
Account, calculated according to the provisions of Article 2.

1.11 “Crediting Rate” means the interest rate to use to credit interest on the
Deferral Account balance, as determined annually by the Board in its sole
discretion.

1.12 “Disability” means a condition of the Director whereby the Director either:
(i) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (ii) is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Bank. The Administrator will
determine whether the Director has incurred a Disability based on its own good
faith determination and may require the Director to submit to reasonable
physical and mental examinations for this purpose. The Director will also be
deemed to have incurred a Disability if determined to be totally disabled by the
Social Security Administration or in accordance with a disability insurance
program, provided that the definition of disability applied under such
disability insurance program complies with the initial sentence of this Section.

1.13 “Effective Date” means January 1, 2014.

1.14 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.15 “Fees” means the total amount of fees payable to the Director.

1.16 “Normal Benefit Age” means the age selected by the Director on the Benefit
Payment Election Form.

1.17 “Plan Year” means each twelve (12) month period commencing on January 1 and
ending on December 31 of each year.

1.18 “Separation from Service” means a termination of the Director’s service
with the Bank and its Affiliates for reasons other than death and Disability. A
Separation from Service may occur as of a specified date for purposes of the
Agreement even if the Director continues to provide some services for the Bank
or its Affiliates after that date, provided that the facts and circumstances
indicate that the Bank and the Director reasonably anticipated at that date that
either no further services would be performed after that date, or that the level
of bona fide services the



--------------------------------------------------------------------------------

Director would perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to no more than twenty
percent (20%) of the average level of bona fide services performed over the
immediately preceding thirty-six (36) month period (or the full period during
which the Director performed services for the Bank, if that is less than
thirty-six (36) months). In determining whether a Separation of Service occurs
the Administrator shall take into account, among other things, the definition of
“service recipient” and “employer” set forth in Treasury Regulation
§1.409A-1(h)(3). The Administrator shall have full and final authority, to
determine conclusively whether a Separation from Service occurs, and the date of
such Separation from Service.

1.19 “Specified Employee” means an individual who at the time of Separation from
Service satisfies the definition of a “key employee” of the Bank as such term is
defined in Code Section 416(i) (without regard to Code Section 416(i)(5)),
provided that the stock of the Bank is publicly traded on an established
securities market or otherwise, as defined in Treasury Regulations
Section 1.897-1(m). If the Director is a key employee at any time during the
twelve (12) months ending on December 31, the Director is a Specified Employee
for the twelve (12) month period commencing on the first day of the following
April.

1.20 “Unforeseeable Emergency” means a severe financial hardship to the Director
resulting from an illness or accident of the Director, the Director’s spouse,
the Beneficiary, or the Director’s dependent (as defined in Section 152(a) of
the Code), loss of the Director’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Director.

ARTICLE 2

CONTRIBUTIONS

2.1 Elections Generally. The Director may annually file a Deferral Election Form
with the Administrator no later than the end of the Plan Year preceding the Plan
Year in which services leading to the compensation to be deferred will be
performed.

2.2 Initial Election. After being notified by the Administrator of becoming
eligible to participate in this Agreement, the Director may make an initial
deferral election by delivering to the Administrator a signed Deferral Election
Form within thirty (30) days of becoming eligible. The Deferral Election Form
shall set forth the amount of Fees to be deferred. However, if the Director was
eligible to participate in any other account balance plans sponsored by the Bank
(as referenced in Code Section 409A) prior to becoming eligible to participate
in this Agreement, the initial election to defer Fees under this Agreement shall
not be effective until the Plan Year following the Plan Year in which the
Director became eligible to participate in this Agreement.

2.3 Election Changes. The Director may modify the amount of Deferrals annually
by filing a new Deferral Election Form with the Bank. The modified deferral
shall not be effective until the calendar year following the year in which the
subsequent Deferral Election Form is received by the Bank.

2.4 Hardship. If an Unforeseeable Emergency occurs, the Director, by written
instructions to the Bank, may discontinue deferrals hereunder. Any subsequent
Deferral Elections may be made only in accordance with Section 2.1 hereof.

ARTICLE 3

DEFFERAL ACCOUNT

3.1 Establishing and Crediting. The Bank shall establish a Deferral Account on
its books for the Director and shall credit to the Deferral Account the
following amounts:

(a) Any Deferrals hereunder; and

(b) Interest as follows:



--------------------------------------------------------------------------------

(i) On the last day of each month and immediately prior to the distribution of
any benefits, interest shall be credited on the Deferral Account balance at an
annual rate equal to the Crediting Rate, compounded monthly; and

(ii) On the last day of each month during any installment period, interest shall
be credited on the unpaid Deferral Account balance at an annual rate equal to
the Crediting Rate, compounded monthly.

3.2 Recordkeeping Device Only. The Deferral Account is solely a device for
measuring amounts to be paid under this Agreement and is not a trust fund of any
kind.

ARTICLE 4

PAYMENT OF BENEFITS

4.1 Normal Benefit. Upon Separation from Service on or after Normal Benefit Age,
the Bank shall pay the Director the Deferral Account balance in lieu of any
other benefit hereunder. This benefit shall be paid to the Director as elected
on the Benefit Payment Election Form commencing the month following Separation
from Service.

4.2 Separation from Service Prior to Normal Benefit Age. In the event of a
Separation from Service prior to Normal Benefit Age the Bank shall pay the
Director the Deferral Account balance in lieu of any other benefit hereunder.
This benefit shall be paid to the Director as elected on the Benefit Payment
Election Form commencing the month following Separation from Service.

4.3 Disability. In the event the Director suffers a Disability prior to Normal
Benefit Age, the Bank shall pay the Director the Deferral Account balance in
lieu of any other benefit hereunder. This benefit shall be paid to the Director
as elected on the Benefit Payment Election Form commencing the month following
Disability.

4.4 Change in Control. If a Change in Control occurs, followed within
twenty-four (24) months by Separation from Service, provided, however, that such
Separation from Service occurs prior to Normal Benefit Age, the Bank shall pay
the Director the Deferral Account balance in lieu of any other benefit
hereunder. This benefit shall be paid to the Director as elected on the Benefit
Payment Election Form commencing the month following Separation from Service.

4.5 Death Prior to Separation from Service. In the event the Director dies prior
to Separation from Service, the Bank shall pay the Beneficiary the Deferral
Account balance in lieu of any other benefit hereunder. This benefit shall be
paid to the Beneficiary as elected on the Benefit Payment Election Form
commencing the month following the Director’s death.

4.6 Death Subsequent to Commencement of Benefit Payments. In the event the
Director dies while receiving payments, but prior to receiving all payments due
and owing hereunder, the Bank shall pay the Beneficiary the same amounts at the
same times as the Bank would have paid the Director, had the Director survived.

4.7 Hardship Distribution. If an Unforeseeable Emergency occurs, the Director
may petition the Board to receive a distribution from the Agreement (a “Hardship
Distribution”). The Board in its sole discretion may grant such petition. If
granted, the Director shall receive, within sixty (60) days, a distribution from
the Agreement only to the extent deemed necessary by the Board to remedy the
Unforeseeable Emergency, plus an amount necessary to pay taxes reasonably
anticipated as a result of the distribution. In any event, the maximum amount
which may be paid out as a Hardship Distribution is the Deferral Account balance
as of the day the Director petitioned the Board to receive a Hardship
Distribution. A Hardship Distribution shall reduce the Deferral Account balance.

4.8 Termination for Cause. If the Bank terminates the Director’s service for
Cause, then the Director shall forfeit all benefits hereunder.



--------------------------------------------------------------------------------

4.9 Restriction on Commencement of Distributions. Notwithstanding any provision
of this Agreement to the contrary, if the Director is considered a Specified
Employee at the time of Separation from Service, the provisions of this Section
shall govern all distributions hereunder. Distributions which would otherwise be
made to the Director due to Separation from Service shall not be made during the
first six (6) months following Separation from Service. Rather, any distribution
which would otherwise be paid to the Director during such period shall be
accumulated and paid to the Director in a lump sum on the first day of the
seventh month following Separation from Service, or if earlier, upon the
Director’s death. All subsequent distributions shall be paid as they would have
had this Section not applied.

4.10 Except as specifically permitted herein, no acceleration of the time or
schedule of any payment may be made hereunder. Notwithstanding the foregoing,
payments may be accelerated, in accordance with the provisions of Treasury
Regulation §1.409A-3(j)(4) in the following circumstances: (i) as a result of
certain domestic relations orders; (ii) in compliance with ethics laws or
conflicts of interest laws; (iii) in limited cashouts (but not in excess of the
limit under Code §402(g)(1)(B)); (iv) to pay employment-related taxes; or (v) to
pay any taxes that may become due at any time that the Agreement fails to meet
the requirements of Code Section 409A.

4.11 Delays in Payment by Bank. A payment may be delayed to a date after the
designated payment date under any of the circumstances described below, and the
provision will not fail to meet the requirements of establishing a permissible
payment event, provided that the delay in payment complies with all of the
requirements of Treasury Regulation §1.409A-2(b)(7). The delay in the payment
will not constitute a subsequent deferral election, so long as the Bank treats
all payments to similarly situated service providers on a reasonably consistent
basis.

(a) Payments subject to Code Section 162(m). If the Bank reasonably anticipates
that the Bank’s deduction with respect to any distribution under this Agreement
would be limited or eliminated by application of Code Section 162(m), then to
the extent deemed necessary by the Bank to ensure that the entire amount of any
distribution from this Agreement is deductible, the Bank may delay payment of
any amount that would otherwise be distributed under this Agreement. The delayed
amounts shall be distributed to the Director (or the Beneficiary in the event of
the Director’s death) either (i) during the Director’s first taxable year in
which the Bank reasonably anticipates, or should reasonably anticipate, that the
deduction of the payment of the amount will not be limited or eliminated by
application of Code Section 162(m), or (ii) during the period beginning with the
date of the Director’s Separation from Service and ending on the later of the
last day of the year in which the Separation from Service occurs or the 15th day
of the third month following the Separation from Service, subject to further
delay in accordance with Treasury Regulation §1.409A-2(b)(7) if the Director is
a Specified Employee at the time of the Separation from Service.

(b) Payments that would violate Federal securities laws or other applicable law.
A payment may be delayed where the Bank reasonably anticipates that the making
of the payment will violate Federal securities laws or other applicable law
provided that the payment is made at the earliest date at which the Bank
reasonably anticipates that the making of the payment will not cause such
violation. The making of a payment that would cause inclusion in gross income or
the application of any penalty provision of the Code is not treated as a
violation of law.

(c) Solvency. Notwithstanding the above, a payment may be delayed where the
payment would jeopardize the ability of the Bank to continue as a going concern.

4.12 Treatment of Payment as Made on Designated Payment Date. Solely for
purposes of determining compliance with Code Section 409A, any payment under
this Agreement made after the required payment date shall be deemed made on the
required payment date provided that such payment is made by the latest of:
(i) the end of the calendar year in which the payment is due; (ii) the 15th day
of the third calendar month following the payment due date; (iii) if Bank cannot
calculate the payment amount on account of administrative impracticality which
is beyond the Director’s control, the end of the first calendar year which
payment calculation is practicable; and (iv) if Bank does not have sufficient
funds to make the payment without jeopardizing the Bank’s solvency, in the first
calendar year in which the Bank’s funds are sufficient to make the payment.

4.13 Facility of Payment. If a distribution is to be made to a minor, or to a
person who is otherwise incompetent, then the Administrator may make such
distribution: (i) to the legal guardian, or if none, to a parent of a



--------------------------------------------------------------------------------

minor payee with whom the payee maintains his or her residence; or (ii) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Bank and the
Administrator from further liability on account thereof.

4.14 Changes in Form of Timing of Benefit Payments. The Director may, subject to
the terms hereof, amend this Agreement to delay the timing or change the form of
payments. Any such change:

(a) must take effect not less than twelve (12) months after the amendment is
made;

(b) must, for benefits distributable due solely to the arrival of a specified
date, or on account of Separation from Service or Change in Control, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made;

(c) must, for benefits distributable due solely to the arrival of a specified
date, be made not less than twelve (12) months before distribution is scheduled
to begin; and

(d) may not accelerate the time or schedule of any distribution.

ARTICLE 5

BENEFICIARIES

5.1 Designation of Beneficiaries. The Director may designate any person to
receive any benefits payable under the Agreement upon the Director’s death, and
the designation may be changed from time to time by the Director by filing a new
designation. Each designation will revoke all prior designations by the
Director, shall be in the form prescribed by the Administrator and shall be
effective only when filed in writing with the Administrator during the
Director’s lifetime. If the Director names someone other than the Director’s
spouse as a Beneficiary, the Administrator may, in its sole discretion,
determine that spousal consent is required to be provided in a form designated
by the Administrator, executed by the Director’s spouse and returned to the
Administrator. The Director’s beneficiary designation shall be deemed
automatically revoked if the Beneficiary predeceases the Director or if the
Director names a spouse as Beneficiary and the marriage is subsequently
dissolved.

5.2 Absence of Beneficiary Designation. In the absence of a valid Beneficiary
designation, or if, at the time any benefit payment is due to a Beneficiary,
there is no living Beneficiary validly named by the Director, the Bank shall pay
the benefit payment to the Director’s spouse. If the spouse is not living then
the Bank shall pay the benefit payment to the Director’s living descendants per
stirpes, and if there are no living descendants, to the Director’s estate. In
determining the existence or identity of anyone entitled to a benefit payment,
the Bank may rely conclusively upon information supplied by the Director’s
personal representative, executor, or administrator.

ARTICLE 6

ADMINISTRATION

6.1 Administrator Duties. The Administrator shall be responsible for the
management, operation, and administration of the Agreement. When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by the Bank, Director or Beneficiary. No provision of this
Agreement shall be construed as imposing on the Administrator any fiduciary duty
under ERISA or other law, or any duty similar to any fiduciary duty under ERISA
or other law.

6.2 Administrator Authority. The Administrator shall enforce this Agreement in
accordance with its terms, shall be charged with the general administration of
this Agreement, and shall have all powers necessary to accomplish its purposes.

6.3 Binding Effect of Decision. The decision or action of the Administrator with
respect to any question arising out of or in connection with the administration,
interpretation or application of this Agreement and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in this Agreement.



--------------------------------------------------------------------------------

6.4 Compensation, Expenses and Indemnity. The Administrator shall serve without
compensation for services rendered hereunder. The Administrator is authorized at
the expense of the Bank to employ such legal counsel and recordkeeper as it may
deem advisable to assist in the performance of its duties hereunder. Expense and
fees in connection with the administration of this Agreement shall be paid by
the Bank.

6.5 Bank Information. The Bank shall supply full and timely information to the
Administrator on all matters relating to the Director’s compensation, death,
Disability or Separation from Service, and such other information as the
Administrator reasonably requires.

6.6 Termination of Participation. If the Administrator determines in good faith
that the Director no longer qualifies as a member of a select group of
management or highly compensated employees, as determined in accordance with
ERISA, the Administrator shall have the right, in its sole discretion, to
prohibit any additional Contributions hereunder.

6.7 Compliance with Code Section 409A. The Bank and the Director intend that the
Agreement comply with the provisions of Code Section 409A to prevent the
inclusion in gross income of any amounts deferred hereunder in a taxable year
prior to the year in which amounts are actually paid to the Director or
Beneficiary. This Agreement shall be construed, administered and governed in a
manner that affects such intent, and the Administrator shall not take any action
that would be inconsistent therewith.

ARTICLE 7

CLAIMS AND REVIEW PROCEDURES

7.1 Claims Procedure. A Claimant who has not received benefits under this
Agreement that he or she believes should be distributed shall make a claim for
such benefits as follows.

(a) Initiation – Written Claim. The Claimant initiates a claim by submitting to
the Administrator a written claim for the benefits. If such a claim relates to
the contents of a notice received by the Claimant, the claim must be made within
sixty (60) days after such notice was received by the Claimant. All other claims
must be made within one hundred eighty (180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the Claimant.

(b) Timing of Administrator Response. The Administrator shall respond to such
Claimant within ninety (90) days after receiving the claim. If the Administrator
determines that special circumstances require additional time for processing the
claim, the Administrator can extend the response period by an additional ninety
(90) days by notifying the Claimant in writing, prior to the end of the initial
ninety (90) day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Administrator expects to render its decision.

(c) Notice of Decision. If the Administrator denies part or all of the claim,
the Administrator shall notify the Claimant in writing of such denial. The
Administrator shall write the notification in a manner calculated to be
understood by the Claimant. The notification shall set forth: (i) the specific
reasons for the denial; (ii) a reference to the specific provisions of this
Agreement on which the denial is based; (iii) a description of any additional
information or material necessary for the Claimant to perfect the claim and an
explanation of why it is needed; and (iv) an explanation of this Agreement’s
review procedures and the time limits applicable to such procedures.

7.2 Review Procedure. If the Administrator denies part or all of the claim, the
Claimant shall have the opportunity for a full and fair review by the
Administrator of the denial as follows.

(a) Initiation – Written Request. To initiate the review, the Claimant, within
sixty (60) days after receiving the Administrator’s notice of denial, must file
with the Administrator a written request for review.

(b) Additional Submissions – Information Access. The Claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Administrator shall also provide the
Claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the Claimant’s claim for benefits.



--------------------------------------------------------------------------------

(c) Considerations on Review. In considering the review, the Administrator shall
take into account all materials and information the Claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

(d) Timing of Administrator Response. The Administrator shall respond in writing
to such Claimant within sixty (60) days after receiving the request for review.
If the Administrator determines that special circumstances require additional
time for processing the claim, the Administrator can extend the response period
by an additional sixty (60) days by notifying the Claimant in writing, prior to
the end of the initial sixty (60) day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Administrator expects to render its decision.

(e) Notice of Decision. The Administrator shall notify the Claimant in writing
of its decision on review. The Administrator shall write the notification in a
manner calculated to be understood by the Claimant. The notification shall set
forth: (i) the specific reasons for the denial; (ii) a reference to the specific
provisions of this Agreement on which the denial is based; and (iii) a statement
that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits.

ARTICLE 8

AMENDMENT AND TERMINATION

8.1 Agreement Amendment Generally. Except as provided in Section 8.2, this
Agreement may be amended only by a written agreement signed by both the Bank and
the Director.

8.2 Amendment to Insure Proper Characterization of Agreement. Notwithstanding
anything in this Agreement to the contrary, the Agreement may be amended by the
Bank at any time, if found necessary in the opinion of the Bank, i) to ensure
that the Agreement is characterized as plan of deferred compensation maintained
for a select group of management or highly compensated employees as described
under ERISA, ii) to conform the Agreement to the requirements of any applicable
law or iii) to comply with the written instructions of the Bank’s banking
regulators.

8.3 Agreement Termination Generally. This Agreement may be terminated only by a
written agreement signed by the Bank and the Director. Such termination shall
not cause a distribution of benefits under this Agreement. Rather, upon such
termination benefit distributions will be made at the earliest distribution
event permitted under Article 4.

ARTICLE 9

MISCELLANEOUS

9.1 No Other Effect on the Director’s Rights. This Agreement constitutes the
entire agreement between the Bank and the Director as to the subject matter
hereof. No rights are granted to the Director by virtue of this Agreement other
than those specifically set forth herein. Nothing contained herein will confer
upon the Director the right to be retained in the service of the Bank nor limit
the right of the Bank to discharge or otherwise deal with the Director without
regard to the existence hereof.

9.2 State Law. To the extent not governed by the Code or ERISA, the provisions
of this Agreement shall be construed and interpreted according to the internal
law of the Commonwealth of Pennsylvania without regard to its conflicts of laws
principles.

9.3 Validity. In case any provision of this Agreement shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal or invalid provision had never been inserted herein.



--------------------------------------------------------------------------------

9.4 Nonassignability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.

9.5 Unsecured General Creditor Status. Payment to the Director or any
Beneficiary hereunder shall be made from assets which shall continue, for all
purposes, to be part of the general, unrestricted assets of the Bank and no
person shall have any interest in any such asset by virtue of any provision of
this Agreement. The Bank’s obligation hereunder shall be an unfunded and
unsecured promise to pay money in the future. In the event that the Bank
purchases an insurance policy insuring the life of the Director to recover the
cost of providing benefits hereunder, neither the Director nor the Beneficiary
shall have any rights whatsoever in said policy or the proceeds therefrom.

9.6 Life Insurance. If the Bank chooses to obtain insurance on the life of the
Director in connection with its obligations under this Agreement, the Director
hereby agrees to take such physical examinations and to truthfully and
completely supply such information as may be required by the Bank or the
insurance company designated by the Bank.

9.7 Unclaimed Benefits. The Director shall keep the Bank informed of the
Director’s current address and the current address of the Beneficiary. If the
location of the Director is not made known to the Bank within three years after
the date upon which any payment of any benefits may first be made, the Bank
shall delay payment of the Director’s benefits until the location of the
Director is made known to the Bank; however, the Bank shall only be obligated to
hold such benefits for the Director until the expiration of three (3) years.
Upon expiration of the three (3) year period, the Bank may discharge its
obligation by payment to the Beneficiary. If the location of the Beneficiary is
not made known to the Bank by the end of an additional two (2) month period
following expiration of the three (3) year period, the Bank may discharge its
obligation by payment to the Director’s estate. If there is no estate in
existence at such time or if such fact cannot be determined by the Bank, the
Director and Beneficiary shall thereupon forfeit all rights to any benefits
provided under this Agreement.

9.8 Removal. Notwithstanding anything in this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Director is
subject to a final removal or prohibition order issued pursuant to Section 8(e)
of the Federal Deposit Insurance Act. Furthermore, any payments made to the
Director pursuant to this Agreement shall, if required, comply with 12 U.S.C.
1828, FDIC Regulation 12 CFR Part 359 and any other regulations or guidance
promulgated thereunder.

9.9 Notice. Any notice, consent or demand required or permitted to be given to
the Bank or Administrator under this Agreement shall be sufficient if in writing
and hand-delivered or sent by registered or certified mail to the Bank’s
principal business office. Any notice or filing required or permitted to be
given to the Director or Beneficiary under this Agreement shall be sufficient if
in writing and hand-delivered or sent by mail to the last known address of the
Director or Beneficiary, as appropriate. Any notice shall be deemed given as of
the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark or on the receipt for registration or certification.

9.10 Headings and Interpretation. Headings and sub-headings in this Agreement
are inserted for reference and convenience only and shall not be deemed part of
this Agreement. Wherever the fulfillment of the intent and purpose of this
Agreement requires and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

9.11 Alternative Action. In the event it becomes impossible for the Bank or the
Administrator to perform any act required by this Agreement due to regulatory or
other constraints, the Bank or Administrator may perform such alternative act as
most nearly carries out the intent and purpose of this Agreement and is in the
best interests of the Bank, provided that such alternative act does not violate
Code Section 409A.

9.12 Coordination with Other Benefits. The benefits provided for the Director or
the Beneficiary under this Agreement are in addition to any other benefits
available to the Director under any other plan or program of the Bank. This
Agreement shall supplement and shall not supersede, modify, or amend any other
such plan or program except as may otherwise be expressly provided herein.



--------------------------------------------------------------------------------

9.13 Inurement. This Agreement shall be binding upon and shall inure to the
benefit of the Bank, its successor and assigns, and the Director, the Director’s
successors, heirs, executors, administrators, and the Beneficiary.

9.14 Tax Withholding. The Bank may make such provisions and take such action as
it deems necessary or appropriate for the withholding of any taxes which the
Bank is required by any law or regulation to withhold in connection with any
benefits under the Agreement. The Director shall be responsible for the payment
of all individual tax liabilities relating to any benefits paid hereunder.

9.15 Aggregation of Agreement. If the Bank offers other account balance deferred
compensation plans in addition to this Agreement, this Agreement and those plans
shall be treated as a single plan to the extent required under Code
Section 409A.

IN WITNESS WHEREOF, the Director and a representative of the Bank have executed
this Agreement as indicated below:

 

Director:    

Bank:

    /s/ William Yaag     By:   /s/Theresa M. Wasko     Its:   Chief Financial
Officer